Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 3 – 18, 20, 22, and 23 are allowed.
Claims 1, 2, 19, and 21 are canceled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The claimed invention integrates itself into a practical application as it includes additional elements that allow for the monitoring of a building, servicing of a building, and safe evacuation of individuals affected by an unsafe building.  The claimed invention accomplishes these features by providing a building with a plurality of Internet of Things (IoT) devices that monitor the structural integrity of the building and by utilizing the monitored data, a determination can be made as to whether the building is not safe.  If it is determined that the building is not safe, instructions are sent to two autonomous vehicles, wherein the first vehicle drives construction members to the building to address the detected issue and the second vehicle picks up and drives individuals of the building to a safe building location.
In light of the prior art of record, the subject matter found in claims 20, 22, and 23, can only be made based on hindsight rationale.  Although many of the elements that comprise the entirety of the subject matter found in claims 20, 22, and 23 can be found in the prior art of record, the subject matter can only be found on an individual basis and the prior art of record does not provide sufficient reasoning or rationale that would motivate one of ordinary skill in the art to combine all of these separate elements.  For example, although it is known in the art to utilize unmanned vehicles in a blockchain environment or to assist users in an emergency or maintenance situation, the prior art of record does not provide sufficient reasoning or rationale to render that it would have been obvious to utilize a blockchain environment to monitor the structural integrity of a building in order to determine whether there is an emergency situation that requires individual(s) to be evacuated due to a determined maintenance or emergency situation,  provide navigation instructions to an autonomous vehicle to pick up said individual(s) and drive the individual(s) to a safe location, which the specification has defined to be a safe building, and pick up maintenance personnel and drive them to the building in order to address an identified maintenance issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with George S. Blasiak on May 1, 2022.
The application has been amended as follows: 
In the response received on May 4, 2022, cancel claim 21.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the attached PTO-892 Notice of References Cited.
Bloom (US PGPub 2010/0161370 A1); Mesic Jr. (US Patent 10,322,671 B1); Mrozek et al. (WO 2020/111954 A1); Konrardy et al. (US Patent 11,022,978 B1) – which are directed towards the management and utilization of vehicles in an emergency situation, such as, guiding/directing where vehicles should go in order to avoid an emergency situation and using vehicles to guide users to a safe location via auditory guidance and signals
Wilson et al. (US PGPub 2019/0361437 A1) – which is directed towards directing an autonomous vehicle to drive to a medical facility
Tofte (US Patent 9,262,789 B1) – which is directed to using an autonomous vehicle to assist with the monitoring the condition of the building
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARDO ARAQUE JR whose telephone number is (571)272-3747. The examiner can normally be reached Monday - Friday 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERARDO ARAQUE JR
Primary Examiner
Art Unit 3689



/GERARDO ARAQUE JR/           Primary Examiner, Art Unit 3689
5/13/2022